Exhibit 10.1
EXECUTION VERSION
BIOMED REALTY, L.P.
3.75% Exchangeable Senior Notes Due 2030
Registration Rights Agreement
January 11, 2010
Deutsche Bank Securities Inc.
Credit Suisse Securities (USA) LLC
Morgan Stanley & Co. Incorporated
UBS Securities LLC
As Representatives of the Several Initial Purchasers
c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005
Ladies and Gentlemen:
          BioMed Realty, L.P., a limited partnership organized under the laws of
the State of Maryland (the “Operating Partnership”), proposes to issue and sell
to certain purchasers (the “Initial Purchasers”), for whom you (the
“Representatives”) are acting as representatives, its 3.75% Exchangeable Senior
Notes Due 2030 (the “Notes”), upon the terms set forth in the Purchase Agreement
by and among the Operating Partnership, BioMed Realty Trust, Inc., a corporation
organized under the laws of the State of Maryland (the “Company”), and the
Representatives, dated January 5, 2010 (the “Purchase Agreement”), relating to
the initial placement (the “Initial Placement”) of the Notes. The Notes will be
exchangeable for shares of common stock, $0.01 par value (the “Common Stock”),
of the Company in accordance with the terms of the Notes and the Indenture (as
defined below). The Company will fully and unconditionally guarantee the payment
by the Operating Partnership of principal of and interest on the Notes. To
induce the Initial Purchasers to enter into the Purchase Agreement and to
satisfy obligations thereunder, the holders of the Notes will have the benefit
of this registration rights agreement (this “Agreement”) by and among the
Operating Partnership, the Company and the Initial Purchasers whereby the
Company agrees with you for your benefit and the benefit of the holders from
time to time of the Notes (including the Initial Purchasers) (each a “Holder”
and, collectively, the “Holders”), as follows:
          1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following capitalized defined terms shall have the following
meanings:
          “Act” shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.
          “Affiliate” shall have the meaning specified in Rule 405 under the Act
and the terms “controlling” and “controlled” shall have meanings correlative
thereto.
          “Agreement” shall have the meaning set forth in the preamble hereto.
          “Automatic Shelf Registration Statement” shall mean a Registration
Statement filed by a Well-Known Seasoned Issuer which shall become effective
upon filing thereof pursuant to General Instruction I.D for Form S-3.

 



--------------------------------------------------------------------------------



 



          “Broker-Dealer” shall mean any broker or dealer registered as such
under the Exchange Act.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.
          “Closing Date” shall mean the date of the first issuance of the Notes.
          “Common Stock” shall have the meaning set forth in the preamble.
          “Commission” shall mean the Securities and Exchange Commission.
          “Company” shall have the meaning set forth in the preamble hereto.
          “Deferral Period” shall have the meaning indicated in Section 3(i)
hereof.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Exchange Price” shall have the meaning specified in the Indenture.
          “Final Memorandum” shall mean the offering memorandum, dated
January 5, 2010, relating to the Notes, including any and all annexes thereto
and any information incorporated by reference therein as of such date.
          “FINRA Rules” shall mean the rules and regulations promulgated by The
Financial Industry Regulatory Authority, Inc.
          “Holder” shall have the meaning set forth in the preamble hereto.
          “Indenture” shall mean the Indenture relating to the Notes, dated as
of January 11, 2010, by and among the Operating Partnership, the Company, as
guarantor, and U.S. Bank National Association as trustee, as the same may be
amended from time to time in accordance with the terms thereof.
          “Initial Placement” shall have the meaning set forth in the preamble
hereto.
          “Initial Purchasers” shall have the meaning set forth in the preamble
hereto.
          “Losses” shall have the meaning set forth in Section 5(d) hereof.
          “Majority Holders” shall mean, on any date, Holders of a majority of
the Common Stock registered under the Shelf Registration Statement.
          “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that administer an underwritten offering, if
any, conducted pursuant to Section 6 hereof.
          “Notes” shall have the meaning set forth in the preamble.
          “Notice and Questionnaire” shall mean a written notice delivered to
the Company substantially in the form attached as Annex A to the Final
Memorandum.
          “Notice Holder” shall mean, on any date, any Holder of Registrable
Securities that has delivered a properly completed Notice and Questionnaire to
the Company on or prior to such date.
          “Operating Partnership” shall have the meaning set forth in the
preamble hereto.

2



--------------------------------------------------------------------------------



 



          “Prospectus” shall mean a prospectus included in the Shelf
Registration Statement (including, without limitation, a prospectus that
discloses information previously omitted from a prospectus filed as part of an
effective registration statement in reliance upon Rule 430A or Rule 430B under
the Act), as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Common Stock covered by the
Shelf Registration Statement, and all amendments and supplements thereto,
including any and all exhibits thereto and any information incorporated by
reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
          “Registrable Securities” shall mean shares of Common Stock initially
issuable in exchange for the Notes initially sold to the Initial Purchasers
pursuant to the Purchase Agreement other than those that have (i) been
registered under the Shelf Registration Statement and disposed of in accordance
therewith, (ii) become eligible to be sold without restriction as contemplated
by Rule 144 under the Act or any successor rule or regulation thereto that may
be adopted by the Commission, (iii) ceased to be outstanding, whether as a
result of redemption, repurchase, cancellation, exchange or otherwise, or
(iv) been sold to the public pursuant to Rule 144 under the Act.
          “Registration Default” shall have the meaning set forth in Section 7
hereof.
          “Registration Default Damages” shall have the meaning set forth in
Section 7 hereof.
          “Representatives” shall have the meaning set forth in the preamble
hereto.
          “Shelf Registration Period” shall have the meaning set forth in
Section 2(c) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company pursuant to the provisions of Section 2 hereof which
covers some or all of the Common Stock on an appropriate form under Rule 415
under the Act, or any similar rule that may be adopted by the Commission,
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “underwriter” shall mean any underwriter of Common Stock in connection
with an offering thereof under the Shelf Registration Statement.
          “Well-Known Seasoned Issuer” or “WKSI” shall have the meaning set
forth in Rule 405 under the Act.
          2. Shelf Registration. (a) The Company shall as promptly as
practicable (but in no event more than 180 days after the Closing Date) file
with the Commission a Shelf Registration Statement (which shall be, if the
Company is then a WKSI, an Automatic Shelf Registration Statement) providing for
the registration of, and the sale on a continuous or delayed basis by the
Holders of, all of the Registrable Securities, from time to time in accordance
with the methods of distribution elected by such Holders, pursuant to Rule 415
under the Act or any similar rule that may be adopted by the Commission.
          (b) If the Shelf Registration Statement is not an Automatic Shelf
Registration Statement, the Company shall use its reasonable efforts to cause
the Shelf Registration Statement to become or be declared effective under the
Act no later than 180 days after the Closing Date.
          (c) The Company shall use its reasonable efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period (the “Shelf Registration Period”) from the
date the Shelf Registration Statement is declared effective by the Commission
(or becomes effective in the case of an Automatic Shelf Registration Statement)
until the earlier of (i) the 20th trading day immediately following the maturity
date of

3



--------------------------------------------------------------------------------



 



the Notes or (ii) the date upon which there are no Registrable Securities or
Notes exchangeable for Registrable Securities outstanding. The Company shall be
deemed not to have used its reasonable efforts to keep the Shelf Registration
Statement effective during the Shelf Registration Period if it voluntarily takes
any action that would result in Holders of Registrable Securities not being able
to offer and sell such Common Stock at any time during the Shelf Registration
Period, unless such action is (x) required by applicable law or otherwise
undertaken by the Company in good faith and for valid business reasons (not
including avoidance of the Company’s obligations hereunder), including the
acquisition or divestiture of assets, and (y) permitted by Section 3(i) hereof.
None of the Company, the Operating Partnership or any of their respective
securityholders (other than Holders of Registrable Securities) shall have the
right to include any securities of the Company or the Operating Partnership in
any Shelf Registration Statement other than Registrable Securities.
          (d) The Company shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the Act; and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
          (e) The Company shall issue a press release through a reputable
national newswire service announcing the anticipated effective date of the Shelf
Registration Statement at least 15 Business Days prior to the anticipated
effective date thereof. Each Holder of Registrable Securities agrees to deliver
a Notice and Questionnaire and such other information as the Company may
reasonably request in writing, if any, to the Company at least ten Business Days
prior to the anticipated effective date of the Shelf Registration Statement as
announced in the press release. If a Holder does not timely complete and deliver
a Notice and Questionnaire or provide the other information the Company may
request, that Holder will not be named as a selling securityholder in the
Prospectus and will not be permitted to sell its securities under the Shelf
Registration Statement. From and after the effective date of the Shelf
Registration Statement, the Company shall use reasonable efforts, as promptly as
is practicable after the date a Notice and Questionnaire is delivered, and in
any event within 20 Business Days after such date, (i) if required by applicable
law, to file with the Commission a post-effective amendment to the Shelf
Registration Statement; and, if the Company shall file a post-effective
amendment to the Shelf Registration Statement, use reasonable efforts to cause
such post-effective amendment to be declared effective under the Act as promptly
as is practicable; provided, that the Company shall not be required to file more
than one post-effective amendment in any 90-day period in accordance with this
Section 2(e)(i) or to prepare and, if permitted or required by applicable law,
to file a supplement to the related Prospectus or an amendment or supplement to
any document incorporated therein by reference or file any other required
document so that the Holder delivering such Notice and Questionnaire is named as
a selling securityholder in the Shelf Registration Statement and the related
Prospectus, and so that such Holder is permitted to deliver such Prospectus to
purchasers of the Registrable Securities in accordance with applicable law;
(ii) provide such Holder, upon request, copies of any documents filed pursuant
to Section 2(e)(i) hereof; and (iii) notify such Holder as promptly as
practicable after the effectiveness under the Act of any post-effective
amendment filed pursuant to Section 2(e)(i) hereof; provided, that if such
Notice and Questionnaire is delivered during a Deferral Period, the Company
shall so inform the Holder delivering such Notice and Questionnaire and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Deferral Period in accordance with Section 3(i) hereof. Notwithstanding
anything contained herein to the contrary, the Company shall be under no
obligation to name any Holder that is not a Notice Holder as a selling
securityholder in the Shelf Registration Statement or related Prospectus;
provided, however, that any Holder that becomes a Notice Holder pursuant to the
provisions of this Section 2(e) (whether or not such Holder was a Notice Holder
at the effective date of the Shelf Registration Statement) shall be named as a
selling securityholder in the Shelf Registration Statement or related Prospectus
in accordance with the requirements of this Section 2(e). Notwithstanding the
foregoing, if (A) the Notes are called for redemption and the then prevailing
market price of the Common Stock is above the Exchange Price or (B) the Notes
are exchanged as provided for in Section 13.01 of the Indenture, then the
Company shall use reasonable efforts to file the post-effective amendment or
supplement within five Business Days of the redemption date or exchange date, as
applicable.
          3. Registration Procedures. The following provisions shall apply in
connection with the Shelf Registration Statement.

4



--------------------------------------------------------------------------------



 



          (a) The Company shall:
     (i) furnish to each of the Representatives and to counsel for the Notice
Holders (as appointed in accordance with Section 4), not less than five Business
Days prior to the filing thereof with the Commission, a copy of the Shelf
Registration Statement and each amendment thereto and each amendment or
supplement, if any, to the Prospectus included therein (including all documents
incorporated by reference therein after the initial filing) and shall use its
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as the Representatives reasonably propose; and
     (ii) include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.
          (b) The Company shall ensure that:
     (i) the Shelf Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Act; and
     (ii) the Shelf Registration Statement and any amendment thereto does not,
when it becomes effective, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.
          (c) The Company shall advise the Representatives, the Notice Holders
and any underwriter that has provided in writing to the Company a telephone or
facsimile number and address for notices, and confirm such advice in writing, if
requested (which notice pursuant to clauses (ii)-(v) hereof shall be accompanied
by an instruction to suspend the use of the Prospectus until the Company shall
have remedied the basis for such suspension):
     (i) when the Shelf Registration Statement and any amendment thereto has
been filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;
     (ii) of any request by the Commission for any amendment or supplement to
the Shelf Registration Statement or the Prospectus or for additional
information;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;
     (iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Common Stock included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and
     (v) of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
          (d) The Company shall use its reasonable best efforts to prevent the
issuance of any order suspending the effectiveness of the Shelf Registration
Statement or the qualification of the securities therein for sale in any
jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof. The Company shall undertake additional reasonable actions as required
to permit unrestricted resales of the Common Stock in accordance with the terms
and conditions of this Agreement.

5



--------------------------------------------------------------------------------



 



          (e) Upon request, the Company shall furnish to each Notice Holder,
without charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment thereto, including all material incorporated therein by
reference, and, if a Notice Holder so requests in writing, all exhibits thereto
(including exhibits incorporated by reference therein).
          (f) During the Shelf Registration Period, the Company shall promptly
deliver to each Initial Purchaser, each Notice Holder, and any sales or
placement agents or underwriters acting on their behalf, without charge, as many
copies of the Prospectus (including the preliminary Prospectus, if any) included
in the Shelf Registration Statement and any amendment or supplement thereto as
any such person may reasonably request. The Company consents to the use of the
Prospectus or any amendment or supplement thereto by each of the foregoing in
connection with the offering and sale of the Common Stock.
          (g) Prior to any offering of Common Stock pursuant to the Shelf
Registration Statement, the Company shall use reasonable best efforts to arrange
for the qualification of the Common Stock for sale under the laws of such
jurisdictions as any Notice Holder shall reasonably request and shall maintain
such qualification in effect so long as required; provided that in no event
shall the Company be obligated to qualify to do business or as a dealer in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
Initial Placement or any offering pursuant to the Shelf Registration Statement,
in any jurisdiction where it is not then so subject.
          (h) Upon the occurrence of any event contemplated by subsections
(c)(ii) through (v) above, the Company shall promptly (or within the time period
provided for by Section 3(i) hereof, if applicable) prepare a post-effective
amendment to the Shelf Registration Statement or an amendment or supplement to
the related Prospectus or file any other required document so that, as
thereafter delivered to Initial Purchasers of the securities included therein,
the Prospectus will not include an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
          (i) Upon the occurrence or existence of any pending corporate
development, public filings with the Commission or any other material event
that, in the reasonable judgment of the Company, makes it appropriate to suspend
the availability of the Shelf Registration Statement and the related Prospectus,
the Company shall give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration
Statement is suspended and, upon actual receipt of any such notice, each Notice
Holder agrees not to sell any Registrable Securities pursuant to the Shelf
Registration Statement until such Notice Holder’s receipt of copies of the
supplemented or amended Prospectus provided for in Section 3(h) hereof, or until
it is advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. The period during which
the availability of the Shelf Registration Statement and any Prospectus is
suspended (the “Deferral Period”) shall not exceed 45 days in any 90-day period
or 90 days in any 360-day period; provided, that, if the event triggering the
Deferral Period relates to a proposed or pending material business transaction,
the disclosure of which the board of directors of the Company determines in good
faith would be reasonably likely to impede the ability to consummate the
transaction or would otherwise be seriously detrimental to the Company and its
subsidiaries taken a whole, the Company may extend the Deferral Period from
45 days to 60 days in any 90-day period or from 90 days to 120 days in any
360-day period.
          (j) The Company shall comply with all applicable rules and regulations
of the Commission and shall make generally available to its securityholders an
earnings statement satisfying the provisions of Section 11(a) and Rule 158 of
the Act as soon as practicable after the effective date of the Shelf
Registration Statement and in any event no later than 45 days after the end of a
12-month period (or 90 days, if such period is a fiscal year) beginning with the
first month of the Company’s first fiscal quarter commencing after the effective
date of the Shelf Registration Statement.
          (k) The Company may require each Holder of Common Stock to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Common Stock as
the Company may from time to time reasonably require for inclusion in the Shelf

6



--------------------------------------------------------------------------------



 



Registration Statement. The Company may exclude from the Shelf Registration
Statement the Common Stock of any Holder that unreasonably fails to furnish such
information within 15 days after receiving such request.
          (l) Subject to Section 6 hereof, the Company shall enter into
customary agreements (including, if requested, an underwriting agreement in
customary form) and take all other appropriate actions in order to expedite or
facilitate the registration or the disposition of the Common Stock, and in
connection therewith, if an underwriting agreement is entered into, cause the
same to contain customary indemnification provisions and procedures.
          (m) Subject to Section 6 hereof, the Company shall:
     (i) make reasonably available for inspection by the Holders of Common Stock
to be registered thereunder, any underwriter participating in any disposition
pursuant to the Shelf Registration Statement, and any attorney, accountant or
other agent retained by the Holders or any such underwriter all relevant
financial and other records and pertinent corporate documents of the Company and
its subsidiaries;
     (ii) cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney, accountant or agent in connection with the
Shelf Registration Statement as is customary for similar due diligence
examinations;
     (iii) make such representations and warranties to the Holders of Common
Stock registered thereunder and the underwriters, if any, in form, substance and
scope as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;
     (iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;
     (v) obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to each selling Holder of Common Stock registered
thereunder and the underwriters, if any, in customary form and covering matters
of the type customarily covered in “comfort” letters in connection with primary
underwritten offerings; and
     (vi) deliver such documents and certificates as may be reasonably requested
by the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 3(i) hereof and with any customary conditions
(including without limitation lock-up agreements with directors and officers)
contained in the underwriting agreement or other agreement entered into by the
Company.
The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(m) shall be performed in connection with any underwriting or similar agreement
as and to the extent required thereunder.
          (n) In the event that any Broker-Dealer shall underwrite any Common
Stock or participate as a member of an underwriting syndicate or selling group
or “assist in the distribution” (within the meaning of the FINRA Rules) thereof,
whether as a Holder of such Common Stock or as an underwriter, a placement or
sales agent or a broker or dealer in respect thereof, or otherwise, the Company
shall assist such Broker-Dealer in complying with the FINRA Rules.

7



--------------------------------------------------------------------------------



 



          (o) The Company shall use its reasonable efforts to take all other
steps necessary to effect the registration of the Common Stock covered by the
Shelf Registration Statement.
          4. Registration Expenses. The Company shall bear all expenses incurred
in connection with the performance of its obligations under Sections 2 and 3
hereof and shall reimburse the Holders for the reasonable fees and disbursements
of one firm or counsel (which, if appointed, shall be a nationally recognized
law firm experienced in securities matters designated by the Majority Holders)
to act as counsel for the Holders in connection therewith.
          5. Indemnification and Contribution. (a) The Company and the Operating
Partnership agree to indemnify and hold harmless each Holder of Common Stock
covered by the Shelf Registration Statement, each Initial Purchaser, the
directors, officers, employees, Affiliates and agents of each such Holder or
Initial Purchaser and each person who controls any such Holder or Initial
Purchaser within the meaning of either the Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Shelf Registration Statement as
originally filed or in any amendment thereof, or in any preliminary Prospectus
or the Prospectus, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any preliminary Prospectus or the Prospectus, in the
light of the circumstances under which they were made) not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company and the Operating Partnership will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made therein in reliance upon and in conformity
with written information furnished to the Company by or on behalf of the party
claiming indemnification specifically for inclusion therein. This indemnity
agreement shall be in addition to any liability that the Company and the
Operating Partnership may otherwise have to the indemnified party.
          The Company and the Operating Partnership also agree to indemnify as
provided in this Section 5(a) or contribute as provided in Section 5(d) hereof
to Losses of each underwriter, if any, of Common Stock registered under the
Shelf Registration Statement, its directors, officers, employees, Affiliates or
agents and each person who controls such underwriter on substantially the same
basis as that of the indemnification of the Initial Purchasers and the selling
Holders provided in this paragraph (a) and shall, if requested by any Holder,
enter into an underwriting agreement reflecting such agreement, as provided in
Section 3(l) hereof.
          (b) Each Holder of securities covered by the Shelf Registration
Statement (including each Initial Purchaser that is a Holder, in such capacity)
severally and not jointly agrees to indemnify and hold harmless the Company and
the Operating Partnership, each of its directors, each of its officers who signs
the Shelf Registration Statement and each person who controls the Company or the
Operating Partnership within the meaning of either the Act or the Exchange Act,
to the same extent as the foregoing indemnity from the Company and the Operating
Partnership to each such Holder, but only with reference to written information
relating to such Holder furnished to the Company by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement shall be acknowledged by each Notice Holder
that is not an Initial Purchaser in such Notice Holder’s Notice and
Questionnaire and shall be in addition to any liability that any such Notice
Holder may otherwise have to the Company or the Operating Partnership.
          (c) Promptly after receipt by an indemnified party under this
Section 5 or notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 5, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve the indemnifying party from liability under paragraph
(a) or (b) above unless and to the extent it did not otherwise learn of such
action and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses; and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel (including local

8



--------------------------------------------------------------------------------



 



counsel) of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel, other than local counsel if
not appointed by the indemnifying party, retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel (including local counsel) to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of an indemnified party,
and (iii) does not include any undertaking or obligation to act or to refrain
from acting by the indemnified party.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 5 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party shall
have a joint and several obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending loss, claim, liability,
damage or action) (collectively “Losses”) to which such indemnified party may be
subject in such proportion as is appropriate to reflect the relative benefits
received by such indemnifying party, on the one hand, and such indemnified
party, on the other hand, from the Initial Placement and the Shelf Registration
Statement which resulted in such Losses; provided, however, that in no case
shall any Initial Purchaser be responsible, in the aggregate, for any amount in
excess of the purchase discount or commission applicable to the Notes, as set
forth in the Final Memorandum, nor shall any underwriter be responsible for any
amount in excess of the underwriting discount or commission applicable to the
securities purchased by such underwriter under the Shelf Registration Statement
which resulted in such Losses. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company and the Operating Partnership shall be deemed to be equal to the
total net proceeds from the Initial Placement (before deducting expenses) as set
forth in the Final Memorandum. Benefits received by the Initial Purchasers shall
be deemed to be equal to the total purchase discounts and commissions, and
benefits received by any other Holders shall be deemed to be equal to the value
of receiving Common Stock registered under the Act. Benefits received by any
underwriter shall be deemed to be equal to the total underwriting discounts and
commissions, as set forth on the cover page of the Prospectus forming a part of
the Shelf Registration Statement which resulted in such Losses. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information provided by the indemnifying
party, on the one hand, or by the indemnified party, on the other hand, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The parties
agree that it would not be just and equitable if contribution were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 5, each person who controls a Holder within the meaning of either
the Act or the Exchange Act and each director, officer, employee and agent of
such Holder shall have the same rights to contribution as such

9



--------------------------------------------------------------------------------



 



Holder, and each person who controls the Company or the Operating Partnership
within the meaning of either the Act or the Exchange Act, each officer of the
Company or the Operating Partnership who shall have signed the Shelf
Registration Statement and each director of the Company or the Operating
Partnership shall have the same rights to contribution as the Company and the
Operating Partnership, subject in each case to the applicable terms and
conditions of this paragraph (d).
          (e) The provisions of this Section 5 shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Company or the Operating Partnership or any of the indemnified persons
referred to in this Section 5, and shall survive the sale by a Holder of
securities covered by the Shelf Registration Statement.
          6. Underwritten Registrations. (a) In no event will the method of
distribution of Registrable Securities take the form of an underwritten offering
without the prior written consent of the Company.
          (b) If any shares of Common Stock covered by the Shelf Registration
Statement are to be sold in an underwritten offering, the Managing Underwriters
shall be selected by the Company, subject to the prior written consent of the
Majority Holders, which consent shall not be unreasonably withheld.
          (c) No person may participate in any underwritten offering pursuant to
the Shelf Registration Statement unless such person (i) agrees to sell such
person’s shares of Common Stock on the basis reasonably provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
          7. Registration Defaults. If any of the following events (each a
“Registration Default”) shall occur, then the Company shall pay additional
interest (the “Registration Default Damages”) to the Holders as follows:
          (a) if the Shelf Registration Statement (which shall be, if the
Company is then a WKSI, an Automatic Shelf Registration Statement) is not filed
with the Commission on or prior to the 180th day following the Closing Date,
then commencing on the 181st day after the Closing Date, Registration Default
Damages shall accrue on the aggregate outstanding principal amount of the Notes,
at a rate of 0.25% per annum for the first 90 days from and including such 181st
day and 0.50% per annum thereafter; or
          (b) if the Shelf Registration Statement is not declared effective by
the Commission (or has not become effective in the case of an Automatic Shelf
Registration Statement) on or prior to the 180th day following the Closing Date,
then commencing on the 181st day after the Closing Date, Registration Default
Damages shall accrue on the aggregate outstanding principal amount of the Notes,
at a rate of 0.25% per annum for the first 90 days from and including such 181st
day and 0.50% per annum thereafter; or
          (c) if the Shelf Registration Statement has been declared or become
effective but ceases to be effective or usable for the offer and sale of the
Registrable Securities, other than in connection with (A) a Deferral Period or
(B) as a result of a requirement to file a post-effective amendment or
supplement to the Prospectus to make changes to the information regarding
selling securityholders or the plan of distribution provided for therein, at any
time during the Shelf Registration Period and the Company does not cure the
lapse of effectiveness or usability within ten Business Days (or, if a Deferral
Period is then in effect and subject to the 20 Business Day filing requirement
and the proviso regarding the filing of post-effective amendments in Section
2(e) with respect to any Notice and Questionnaire received during such period,
within ten Business Days following the expiration of such Deferral Period or
period permitted pursuant to Section 2(e)) then Registration Default Damages
shall accrue on the aggregate outstanding principal amount of the Notes at a
rate of 0.25% per annum for the first 90 days from and including the day
following such tenth Business Day and 0.50% per annum thereafter; or
          (d) if the Company through its omission fails to name as a selling
securityholder any Holder that had complied timely with its obligations
hereunder in a manner to entitle such Holder to be so named in (i) the Shelf
Registration Statement at the time it first became effective or (ii) any
Prospectus at the later of time of filing

10



--------------------------------------------------------------------------------



 



thereof or the time the Shelf Registration Statement of which the Prospectus
forms a part becomes effective then Registration Default Damages shall accrue,
on the aggregate outstanding principal amount of the Notes held by such Holder,
at a rate of 0.25% per annum for the first 90 days from and including the day
following the effective date of such Shelf Registration Statement or the time of
filing of such Prospectus, as the case may be, and 0.50% per annum thereafter;
or
          (e) if the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted in respect of such period pursuant to
Section 3(i) hereof, then commencing on the day the aggregate duration of
Deferral Periods in any period exceeds the number of days permitted in respect
of such period, Registration Default Damages shall accrue on the aggregate
outstanding principal amount of the Notes at a rate of 0.25% per annum for the
first 90 days from and including such date, and 0.50% per annum thereafter;
provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of paragraph (a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of paragraph (b) above), (3) upon such time
as the Shelf Registration Statement which had ceased to remain effective or
usable for resales again becomes effective and usable for resales (in the case
of paragraph (c) above), (4) upon the time such Holder is permitted to sell its
Registrable Securities pursuant to any Shelf Registration Statement and
Prospectus in accordance with applicable law (in the case of paragraph
(d) above) or (5) upon the termination of the Deferral Period that caused the
limit on the aggregate duration of Deferral Periods in a period set forth in
Section 3(i) to be exceeded (in the case of paragraph (e) above), the
Registration Default Damages shall cease to accrue.
          Any amounts of Registration Default Damages due pursuant to this
Section 7 will be payable in cash on the next succeeding interest payment date
to Holders entitled to receive such Registration Default Damages on the relevant
record dates for the payment of interest. If any Note ceases to be outstanding
during any period for which Registration Default Damages are accruing, the
Company will prorate the Registration Default Damages payable with respect to
such Note.
          The Registration Default Damages rate on the Notes shall not exceed in
the aggregate 0.50% per annum and shall not be payable under more than one
clause above for any given period of time, except that if Registration Default
Damages would be payable because of more than one Registration Default, but at a
rate of 0.25% per annum under one Registration Default and at a rate of 0.50%
per annum under the other, then the Registration Default Damages rate shall be
the higher rate of 0.50% per annum. Other than the Company’s obligation to pay
Registration Default Damages in accordance with this Section 7, neither the
Company nor the Operating Partnership will have any liability for damages with
respect to a Registration Default.
          Notwithstanding any provision in this Agreement, in no event shall
Registration Default Damages accrue to holders of Common Stock issued upon
exchange of Notes. In lieu thereof, the Company shall increase the Exchange Rate
(as defined in the Indenture) by 3% for each $1,000 principal amount of Notes
exchanged at a time when such Registration Default has occurred and is
continuing.
          The sole remedy for any violation of any obligations the Company may
be deemed to have pursuant to Section 314(a)(1) of the Trust Indenture Act or
for the Company’s compliance with Section 5.04 of the Indenture shall be the
accrual of Registration Default Damages on the Notes at a rate of 0.25% per
annum based on the number of days of the relevant interest period on which the
Company or the Operating Partnership is deemed to be in violation of such
section. In no event shall Registration Default Damages accrue on the Notes at a
per annum rate in excess of 0.50% per annum pursuant to both the Indenture and
this Agreement, taken together, regardless of the number of events or
circumstances giving rise to the requirement to pay such Registration Default
Damages.
          8. No Inconsistent Agreements. Neither the Company nor the Operating
Partnership has entered into, and each agrees not to enter into, any agreement
with respect to its securities that is inconsistent with the registration rights
granted to the Holders herein.
          9. Rule 144A and Rule 144. So long as any Registrable Securities
remain outstanding, the Company shall use its reasonable best efforts to file
the reports required to be filed by it under Rule 144A(d)(4) under the Act and
the Exchange Act in a timely manner and, if at anytime the Company is not
required to file such reports, it will, upon the written request of any Holder
of Registrable Securities, make publicly available other

11



--------------------------------------------------------------------------------



 



information so long as necessary to permit sales of such Holder’s Registrable
Securities pursuant to Rules 144 and 144A of the Act. The Company covenants that
it will take such further action as any Holder of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Act within
the limitation of the exemptions provided by Rules 144 and 144A (including,
without limitation, the requirements of Rule 144A(d)(4)). Upon the written
request of any Holder of Registrable Securities, the Company shall deliver to
such Holder a written statement as to whether it has complied with such
requirements. Notwithstanding the foregoing, nothing in this Section 9 shall be
deemed to require the Company or the Operating Partnership to register any of
its securities pursuant to the Exchange Act.
          10. Listing. So long as any Registrable Securities are outstanding,
the Company shall use its reasonable efforts to maintain the approval of the
Registrable Securities for listing on the New York Stock Exchange or such other
exchange or trading market as the Common Stock is then listed.
          11. Amendments and Waivers. The provisions of this Agreement may not
be amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Majority Holders; provided that, with
respect to any matter that directly or indirectly affects the rights of any
Initial Purchaser hereunder, the Company shall obtain the written consent of
each such Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective; provided, further, that no
amendment, qualification, supplement, waiver or consent with respect to
Section 7 hereof shall be effective as against any Holder of Registrable
Securities unless consented to in writing by such Holder; and provided, further,
that the provisions of this Article 11 may not be amended, qualified, modified
or supplemented, and waivers or consents to departures from the provisions
hereof may not be given, unless the Company has obtained the written consent of
the Initial Purchasers and each Holder.
          12. Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:
          (a) if to a Holder, at the most current address given by such holder
to the Company in accordance with the provisions of the Notice and
Questionnaire;
          (b) if to the Initial Purchasers or the Representatives, initially at
the address or addresses set forth in the Purchase Agreement; and
          (c) if to the Company or the Operating Partnership, initially at its
address set forth in the Purchase Agreement.
          All such notices and communications shall be deemed to have been duly
given when received.
          The Initial Purchasers, the Company or the Operating Partnership by
notice to the other parties may designate additional or different addresses for
subsequent notices or communications.
          Notwithstanding the foregoing, notices given to Holders holding Notes
in book-entry form may be given through the facilities of DTC or any successor
depository.
          13. Remedies. Each Holder, in addition to being entitled to exercise
all rights provided to it herein or in the Purchase Agreement or granted by law,
including recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement. The Company and the Operating
Partnership agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by them of the provisions of this
Agreement and hereby agree to waive in any action for specific performance the
defense that a remedy at law would be adequate.
          14. Successors. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Company or the Operating Partnership thereto, subsequent Holders of Registrable
Securities, and the indemnified persons referred to in Section 5 hereof. The
Company and the Operating Partnership hereby agree to

12



--------------------------------------------------------------------------------



 



extend the benefits of this Agreement to any Holder of Registrable Securities,
and any such Holder may specifically enforce the provisions of this Agreement as
if an original party hereto.
          15. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
          16. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          17. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York. The parties hereto each
hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.
          18. Severability. In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
          19. Notes Held by the Company, etc. Whenever the consent or approval
of Holders of a specified percentage of principal amount of Notes is required
hereunder, Notes held by the Company or its Affiliates (other than subsequent
Holders of Notes if such subsequent Holders are deemed to be Affiliates solely
by reason of their holdings of such Notes) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.

13



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement by and among
the Company, the Operating Partnership and the several Initial Purchasers.

            Very truly yours,

BioMed Realty Trust, Inc.
      By:   /s/ R. Kent Griffin, Jr.         Name:   R. Kent Griffin, Jr.       
Title:   President, Chief Operating Officer and
Chief Financial Officer        BioMed Realty, L.P.
      By:   BioMed Realty Trust, Inc.,
its General Partner             By:   /s/ R. Kent Griffin, Jr.         Name:  
R. Kent Griffin, Jr.        Title:   President, Chief Operating Officer and
Chief Financial Officer     

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

          DEUTSCHE BANK SECURITIES INC.
      By:   /s/ Donald Sung         Name:   Donald Sung        Title:   Managing
Director            By:   /s/ Brooks Harris         Name:   Brooks Harris       
Title:   Managing Director        CREDIT SUISSE SECURITIES (USA) LLC
      By:   /s/ Eric A. Anderson         Name:   Eric A. Anderson       
Title:   Managing Director        MORGAN STANLEY & CO. INCORPORATED
      By:   /s/ David Chattleton         Name:   David Chattleton       
Title:   Executive Director        UBS SECURITIES LLC
      By:   /s/ Roland du Luart         Name:   Roland du Luart        Title:  
Director            By:   /s/ Jae Shin         Name:   Jae Shin        Title:  
Associate Director       

For themselves and the other several Initial Purchasers named in Schedule I to
the Purchase Agreement
Signature Page to Registration Rights Agreement

 